J-A08024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DAVID HATCHIGIAN                                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

RAYMOND QUAGLIA, REGINA QUAGLIA,
ARNOLD DRANOFF, DRANOFF &
PATRIZIO, P.C., STEVE LEVENTHAL,
REGER, RIZZO & DARNALL LLP,
TRAVELERS, FARMINGTON INS. CO.

                            Appellees                 No. 2390 EDA 2016


                  Appeal from the Order Entered July 19, 2016
              In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): 1890, March Term, 2016


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                              FILED JUNE 20, 2017

        David Hatchigian (“Hatchigian”) appeals from the order, entered in the

Court of Common Pleas of Philadelphia County, granting the preliminary

objections filed by Raymond Quaglia, Regina Quaglia, Farmington Casualty

Company, Steven G. Leventhal, Esquire, and Reger Rizzo & Darnell, LLP, and

dismissing the action based on the doctrine of lis pendens. We affirm.

        This case arises out of an attorney/client relationship between

Hatchigian and Defendant Raymond Quaglia, Esquire (“Quaglia”).        Quaglia

had represented Hatchigian in several matters, and, thereafter, Quaglia filed

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A08024-17



a breach of contract suit against Hatchigian for unpaid fees. He also filed a

defamation suit against Hatchigian as a result of Hatchigian’s filing an

affidavit of forgery against Quaglia.              That matter ultimately settled;

however, after the parties agreed to the terms of the settlement, and the

praecipe for discontinuance was filed, Hatchigian filed a petition to strike his

own praecipe to discontinue. The trial court denied that petition. A panel of

this Court affirmed. Quaglia v. Hatchigian, 2638 EDA 2013 (unpublished

memorandum, filed August 4, 2014).                 The Pennsylvania Supreme Court

denied    Hatchigian’s     petition    for     allowance   of   appeal.   Quaglia   v.

Hatchigian, 628 Pa. 633 (Pa. November 25, 2014).

       In September 2015, Hatchigian filed suit against Quaglia, Arnold

Dranoff, the law firm of Dranoff & Patrizio PC, Steven Leventhal, Reger Rizzo

& Darnell, and Farmington Casualty Company (incorrectly named as

Travelers Insurance Company), claiming he never received the $7,000 in

settlement funds due,1 and raising claims of fraud, negligent mishandling of

settlement proceedings, breach of contract,            failure to deliver settlement

proceeds, breach of settlement contract, and bad faith (“the 2015 case”).

Hatchigian filed a motion to amend his complaint to add a claim of bad faith

against Farmington and a claim of legal malpractice against Leventhal and


____________________________________________


1
   On December 17, 2014, Hatchigian’s attorney mailed a check for
$7,000.00, dated December 19, 2011, issued from the Dranoff & Patrizio
client escrow account, which had represented Quaglia in the original matter.



                                             -2-
J-A08024-17



Reger Rizzo & Darnell. The trial court denied Hatchigian’s motion to amend.

The 2015 case is pending in the court of common pleas.

       On March 21, 2016, Hatchigian filed the instant lawsuit (“the 2016

case”) against Quaglia, Regina Quaglia (Quaglia’s wife), Arnold Dranoff, the

law firms of Dranoff & Patrizio PC, Steen Leventhal, Reger Rizzo & Darnell,

and   Farmington      Casualty     Company       (incorrectly   named   as   Travelers

Insurance Company). Defendants filed preliminary objections, and the trial

court, by order dated July 20, 2016, granted preliminary objections based on

the doctrine of lis pendens and dismissed the case.                 The trial court

determined that the 2016 case raised the same claims as the 2015 case, and

that “comparison of the Proposed Amended Complaint [Hatchigian] wished

to file in the 2015 case and the Complaint filed in [the] 2016 case reveals

they are almost identical.”       Trial Court Opinion, 8/16/16, at 3.        The court

determined that the only differences were the addition of Regina Quaglia as

a defendant, even though there are no allegations against her, 2 and “de

minimis changes in [the] wording of several paragraphs.” Id.

       Hatchigian filed a notice of appeal, and the trial court ordered

Hatchigian to file a statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).        Hatchigian filed a timely Rule 1925(b) statement,
____________________________________________


2
  Hatchigian added Regina Quaglia as a defendant solely to allow any
judgment obtained against Quaglia to be collected from the Quaglias’
marital assets. See Plaintiff’s Response in Opposition to Regina Quaglia’s
Preliminary Objections, 7/5/16, at 2.



                                           -3-
J-A08024-17



however, his statement of errors did not include anything with respect to lis

pendens, which was the basis of the court’s ruling. Notably, in his statement

of issues in his appellate brief, Hatchigian changes the wording of error

number 3 from his Rule 1925(b) statement by adding the phrase “by

sustaining lis pendens objection[.]” This misrepresents the issues raised in

the Rule 1925(b) statement before the trial court,3 and fails to preserve the

only issue that might properly be raised before this Court.      See Pa.R.A.P.

1925(b)(4)(vii)(“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).4 We,

therefore, agree with the trial court that Hatchigian has preserved nothing

for review.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2017

____________________________________________


3
    We note that Hatchigian is representing himself in this matter.
4
  Hatchigian raised six issues in his Rule 1925(b) statement, none of which
raised lis pendens. The trial court did not address any of the issues as
nothing Hatchigian raised pertained to the underlying ruling.




                                           -4-